41 F.3d 1509
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Howard A. WOODS, Plaintiff-Appellant,Smith Carpet Cleaning & Maintenance Services, Plaintiff,v.MUTUAL OF OMAHA;  Tom Skutt, CEO;  CNA Insurance Company;Edward J. Noah;  Philip L. Engel;  Dennis H. Chookaszian;Eva Gotulla;  Vern Bowers, Adjuster;  Julia Gore, Agent;John Weekly, President;  Stephen J. Plautz, Agent;  MichaelRalston, M.D.;  William Hoon;  Lisa Mitchell, Defendants-Appellees.
No. 94-5648.
United States Court of Appeals, Sixth Circuit.
Nov. 22, 1994.

1
Before:  KENNEDY and SUHRHEINRICH, Circuit Judges, and ZATKOFF, District Judge.*

ORDER

2
Howard A. Woods appeals a district court order dismissing his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Woods sued two insurance companies and their employees and agents, alleging that they improperly canceled his insurance policies with those companies.  In an amended complaint, Woods sued numerous medical personnel alleging medical malpractice.  The district court determined that Woods's claims were frivolous because he had failed to allege any state action on the part of the defendant, as is required for suit under 42 U.S.C. Sec. 1983, and it did not appear that diversity jurisdiction existed from the complaints.  Woods has filed a timely appeal.  On appeal, he requests the appointment of counsel.


4
Upon review, we conclude that the district court did not abuse its discretion in dismissing Woods's claims as frivolous.  Denton v. Hernandez, 112 S. Ct. 1728, 1734 (1992).  Woods has not presented any claims with an arguable or rational basis in law or fact.  Neitzke v. Williams, 490 U.S. 319, 325 (1989).  Woods failed to allege any state action as is required for suit under 42 U.S.C. Sec. 1983.  See Rendell-Baker v. Kohn, 457 U.S. 830, 838 (1982).  Further, Woods has not established diversity jurisdiction.


5
Accordingly, we deny Woods's request for counsel and affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Lawrence P. Zatkoff, U.S. District Judge for the Eastern District of Michigan, sitting by designation